  Case 19-15083         Doc 22        Filed 02/03/20 Entered 02/03/20 15:18:12       Desc Main
                                        Document     Page 1 of 5



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                          )
                                                )     CASE NO. 19 B 15083
         Gena L. Jackson,                       )     HON. Jacqueline P. Cox
                                                )     CHAPTER 13
         DEBTOR.                                )

                                         NOTICE OF MOTION

TO:      Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603;

         Exeter Finance, LLC, 4515 N Santa Fe Ave. Dept. APS, Oklahoma City, OK 73118;

         Exeter Finance, LLC, c/o Jennifer M Rinn, Rinn Richman Law LLC, PO Box 465,
         Chicago, IL 60690, via certified mail;

         Anna Valencia, City Clerk, 121 N. LaSalle Street, Room 107, Chicago, IL 60602;

         See attached Service List.

         Please take notice that on March 9, 2020, at 9:00 a.m., in Courtroom 680 of the United
States Bankruptcy Court, Everett McKinley Dirksen Building, 219 S. Dearborn Street, Chicago,
Illinois 60604, I shall appear before the Honorable Judge Jacqueline P. Cox or before any judge
sitting in her place and stead, and shall then and there present the attached motion at which place
and time you may appear if you see fit.

                                         PROOF OF SERVICE

       The undersigned, an attorney, certifies that he sent this notice and the attached motion on
February 3, 2020, to:

         The Chapter 13 Trustee listed above via electronic notice;

The creditors listed above and the attached service list via U.S. Mail with postage prepaid from
the mailbox located at 20 S. Clark Street, Chicago, IL 60603.

                                                             /s/ Steve Miljus_____
                                                             Attorney for Debtor
                                                             The Semrad Law Firm, LLC
                                                             20 S. Clark Street, 28th Floor
                                                             Chicago, IL 60603
                                                             (312) 913-0625
                  Case 19-15083           Doc 22     Filed 02/03/20            Entered 02/03/20 15:18:12     Desc Main
Label Matrix for local noticing                    ExeterDocument
                                                          Finance LLC, c/o Page
                                                                           AIS Portfolio
                                                                                   2 of 5Servic   Exeter Finance, LLC
0752-1                                             4515 N Santa Fe Ave. Dept. APS                 4515 N Santa Fe Ave. Dept. APS
Case 19-15083                                      Oklahoma City, OK 73118-7901                   Oklahoma City, OK 73118-7901
Northern District of Illinois
Eastern Division
Mon Feb 3 07:49:16 CST 2020
U.S. Bankruptcy Court                              (p)CAPITAL ONE                                 Capital One Bank (USA), N.A.
Eastern Division                                   PO BOX 30285                                   4515 N Santa Fe Ave
219 S Dearborn                                     SALT LAKE CITY UT 84130-0285                   Oklahoma City, OK 73118-7901
7th Floor
Chicago, IL 60604-1702

Citizens Bank N.A.                                 Citizens Bank NA                               City of Chicago
One Citizens Bank Way Mailstop: JCA115             480 JEFFERSON BLVD                             205 W Randolph # 1100
Johnston, RI 02919-1922                            WARWICK, RI 02886-1359                         c/o Goldman and Grant
                                                                                                  Chicago, IL 60606-1813


City of Chicago Department of Finance              DISCOVER FIN SVCS LLC                          Discover Bank
c/o Arnold Scott Harris P.C.                       PO Box 3025                                    Discover Products Inc
111 W. Jackson Ste. 600                            New Albany, OH 43054-3025                      PO Box 3025
Chicago, IL 60604-3517                                                                            New Albany, OH 43054-3025


Exeter Finance LLC                                 Exeter Finance LLC c/o AIS Portfolio Service   HARRIS & HARRIS LTD
AIS Portfolio Services, LP                         4515 N Santa Fe Ave. Dept. APS                 222 Merchandise Mart Plaza, Suite 1900
4515 N Santa Fe Ave. Dept. APS                     Oklahoma City, OK 73118-7901                   Chicago, IL 60654-1421
Oklahoma City, OK 73118-7901


Illinois Tollway                                   LEAD BANK                                      PayPal Credit
2700 Ogden Ave                                     D AND 3RD STREETS                              PO Box 105658
Legal Dept                                         GARDEN CITY, MO 64747                          Atlanta, GA 30348-5658
Downers Grove, IL 60515-1703


Santander Consumer USA                             Tricoci University of Beauty Culture LLC       US DEPT OF ED/GLELSI
ATT POC: Janiscia Jackson PO Box 961245            751 E Park Ave                                 2401 Internal Lane
Fort Worth, TX 76161-0244                          Libertyville, IL 60048-2906                    Attn: Chhengre Lim
                                                                                                  Madison, WI 53704-3121


United States Department of Education              VERIZON WIRELESS                               Verizon
Claims Filing Unit                                 P.O. Box 660108                                by American InfoSource as agent
PO Box 8973                                        Dallas, TX 75266-0108                          4515 N Santa Fe Ave
Madison, WI 53708-8973                                                                            Oklahoma City, OK 73118-7901


Gena L. Jackson                                    Patrick S Layng                                Sidney Dawsey
561 E 104Th PL                                     Office of the U.S. Trustee, Region 11          Semrad Law Firm
Chicago, IL 60628-2919                             219 S Dearborn St                              20 S. Clark Street 28th Floor
                                                   Room 873                                       Chicago, IL 60603-1811
                                                   Chicago, IL 60604-2027

Steve Miljus                                       Tom Vaughn
The Semrad Law Firm, LLC                           55 E. Monroe Street, Suite 3850
20 S Clark, 28th                                   Chicago, IL 60603-5764
Chicago, IL 60603
                  Case 19-15083           Doc 22       Filed 02/03/20 Entered 02/03/20 15:18:12                      Desc Main
                                                         Document     Page 3 of 5
                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


CAPITAL ONE BANK USA N
PO BOX 85520
RICHMOND, VA 23285




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Exeter Finance LLC                                End of Label Matrix
4515 N Santa Fe Ave Dept APS                         Mailable recipients    28
Oklahoma City, OK 73118-7901                         Bypassed recipients     1
                                                     Total                  29
  Case 19-15083        Doc 22     Filed 02/03/20 Entered 02/03/20 15:18:12          Desc Main
                                    Document     Page 4 of 5



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                         )
                                               )     CASE NO. 19 B 15083
         Gena L. Jackson,                      )     HON. Jacqueline P. Cox
                                               )     CHAPTER 13
         DEBTOR.                               )

                                  MOTION TO MODIFY PLAN

         Gena L. Jackson, Debtor, by and through Debtor’s attorneys, The Semrad Law Firm, LLC,

moves this Honorable Court to enter an Order modifying the Chapter 13 Plan, Debtor states as

follows:


         1.     This Court has jurisdiction over this proceeding pursuant to 28 U.S.C §§1334 &

                157. This is a core proceeding pursuant to 28 U.S.C. §157.

         2.     Debtor filed the above captioned voluntary petition for relief under Chapter 13 of

                the United States Bankruptcy Code on May 24, 2019.

         3.     On July 22, 2019, this Honorable Court entered an Order confirming the Debtor’s

                Chapter 13 Plan of reorganization.

         4.     The confirmed Chapter 13 Plan requires the Debtor to make plan payments to the

                Chapter 13 Trustee in the amount of $175.00 per month for 36 months. Secured

                creditors are to be paid 100.00% and general unsecured creditors are to be paid

                10.00% of their allowed claims.

         5.     The Debtor was unable to afford both her regular expenses and plan payments. As

                a result, a default accrued.

         6.     The Debtor is on a limited budget and cannot afford the current plan payment.

         7.     Debtor is in position to make plan payments of $135.00 per month.
  Case 19-15083           Doc 22     Filed 02/03/20 Entered 02/03/20 15:18:12              Desc Main
                                       Document     Page 5 of 5



          8.       Debtor respectfully requests this Honorable Court to defer the current plan default

                   to the end of the plan of reorganization.

          9.       Debtor further requests this Honorable Court to decrease Chapter 13 Trustee plan

                   payments to $135.00 per month for the remainder of the plan.

          10.      Debtor further requests that nothing in this motion shall require the Trustee to

                   perform collections from creditors pursuant to any prior plan.

          11.      Debtor has filed the instant case in good faith and is in a position to proceed.

          WHEREFORE, Debtor, Gena L. Jackson, prays this Honorable Court for the following

relief:

                A. That this Honorable Court enter an Order modifying the Debtor’s Chapter 13 Plan

                   in order to defer the current plan default to the end of the plan of reorganization;

                   and

                B. That this Honorable Court enter an Order decreasing Debtor’s Chapter 13 Trustee

                   plan payments to $135.00 per month for the remainder of the plan;


                C. That this Honorable Court enter an Order stating nothing shall require the Trustee

                   to perform collections from creditors pursuant to any prior plan; and


                D. That this Honorable Court order any further relief as the Court may deem fair and

                   proper.


                                                          Respectfully Submitted,
                                                                 /s/ Steve Miljus_____
                                                                 Attorney for Debtor
                                                                 The Semrad Law Firm, LLC
                                                                 20 S. Clark Street, 28th Floor
                                                                 Chicago, IL 60603
                                                                 (312) 913-0625
